Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about April 26, 1999, which adjudicated the appellant a juvenile delinquent, upon a fact finding determination that he committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him in the custody of the Commissioner for Social Services for twelve months, unanimously reversed, on the law, without costs, and the petition dismissed.
Although the record supports a finding that appellant was a ten-year-old bully acting out on the school bus, the evidence was insufficient to establish that his objectionable conduct was undertaken for the purpose of gratifying sexual desire (Penal Law § 130.00 [3]), a requisite element of second-degree sexual abuse (Penal Law § 130.60; see, Matter of Clifton B., 271 AD2d 285). Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.